Citation Nr: 9908366	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-28 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from February 1971 to February 
1974.

This appeal arises from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Cleveland, Ohio, which denied the veteran's claim for 
service connection for psoriasis.

The Board of Veterans' Appeals (Board), in April 1997, after 
reviewing the veteran's claim, remanded for further 
development.  The case was returned to the Board in November 
1998.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his psoriasis was incurred in 
service or is related to the fungus for which he was treated 
in service.  He asserts that he first noticed the condition 
in 1972 while serving in Vietnam and that the condition for 
which he was treated, tinea pedis, was the precursor to the 
later diagnosed psoriasis.  He further asserts that he was 
advised by a private physician at the Lovelace Medical Center 
in 1986 that it was the stress and trauma in Vietnam which 
caused the psoriasis.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met his 
initial burden of submitting evidence to justify a belief by 
a fair and impartial individual that his claim for service 
connection for psoriasis is well grounded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.
2.  The claim of entitlement to service connection for 
psoriasis is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for psoriasis 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that on examination in 
January 1971 for entry into service the veteran's skin was 
found to be normal. Service clinical records show that in May 
1972 the veteran was reported to have tinea pedis.  The 
treatment recommended was Desenex cream, three times a day.  
On examination in January 1974 for separation from service 
the veteran's skin was normal.

A treatment record from Dr. Kloss shows that the veteran was 
seen in February 1982 for complaints of rash on his penis and 
he indicated that the rash had been there for several years.  
He continued to receive treatment for two years.  Records 
from the Akron Clinic, dated from October 1985 to February 
1995, reflect that throughout this period the veteran was 
treated for psoriasis.  In an October 1985 entry it was noted 
that the veteran had seen Dr. Kloss the previous year for 
rashes on the knees, back of the scalp and groin.  At this 
time the veteran related that the rash had been present since 
1973.  In a January 1993 entry it was noted that the 
veteran's psoriasis had been diagnosed twelve years ago and 
that the condition flared up with anxiety.  In treatment 
records dated in January 1986 from Lovelace Medical Center, 
it was indicated that the veteran's medical problems included 
psoriasis.

A VA examination of the veteran was conducted in August 1995.  
The veteran's medical history was noted to be significant, 
including for psoriasis, and it was indicated that he was 
using a steroid topical solution and tar shampoo for the 
psoriasis.  On examination of his skin, there were psoriatic 
plaques and mild to moderate exacerbation over the scalp, 
elbows, back, buttocks, knees and shins.  The diagnoses 
included history of psoriasis, under control.

VA outpatient treatment records covering the period form 
October 1988 to October 1996 show that the veteran was seen 
on numerous occasions for treatment of psoriasis.  In May 
1996 the veteran's chief complaints included a medical 
history in which it was indicated that he had been in 
treatment for psoriasis since 1984 but believed that he had 
had skin problems since he joined the military in 1971 but 
did not refer himself for treatment.

At an August 1996 hearing on appeal the veteran gave 
testimony in support of his claim.  He testified that the 
psoriasis started on his feet in service and subsequently 
spread to other parts of his body.  He related that he had 
the condition on his foot in 1972 and it was then treated as 
athlete's foot.  He indicates that the condition never went 
away and looks the same as the rashes on the other parts of 
his body.

A VA dermatology examination was conducted in May 1997.  It 
was noted that the veteran had been complaining of psoriasis 
for many years and had had many prior treatments.  The 
examiner indicated that the first note he could find in the 
veteran's chart concerning psoriasis was in 1994.  It was 
reported by the examiner that the veteran claimed that he was 
treated for foot fungus in that past and that led to his 
psoriasis.  The physician stated that "first of all a fungus 
would not become psoriasis."  The examiner further stated 
that he could "not comment on the etiology of the psoriasis 
because no one knows the etiology of psoriasis."  The 
examiner in his report indicated that during the course of 
the examination pictures were taken to document the veteran's 
psoriasis.


Analysis

Before the Board may address the merits of the veteran's 
claim for service connection for psoriasis, it must, however, 
first be established that the claim is well grounded.  In 
this regard, a person who submits a claim for VA benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded. 38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [38 U.S.C.A. § 5107]." Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). If the claim is not 
well grounded there is no duty to assist. Struck v. Brown, 9 
Vet. App. 145 (1996).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by a medical diagnosis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); (2) There must be 
competent evidence of incurrence or aggravation of a disease 
or injury in service.  This element may be shown by lay or 
medical evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); 
and (3) There must be competent evidence of a nexus between 
the inservice injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In determining whether a claim is 
well grounded, the Board is required to presume the 
truthfulness of evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77-8 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) (1998) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  If chronicity is 
not applicable, a claim may still be well grounded on the 
basis of 38 C.F.R. §3.303(b) if the condition is noted during 
service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's service records show that he served in Vietnam 
from October 1971 to October 1972.  Assuming that he had 
combat service, under 38 U.S.C.A. § 1154(b), with respect to 
any veteran who engaged in combat with the enemy in active 
service during a period of war, the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  Smith 
v. Derwinski, 2 Vet. App. 137, 140 (1992).

38 U.S.C.A. § 1154 relaxes the evidentiary requirement as to 
the evidence needed to render a claim well-grounded as to the 
occurrence of an event, but not as to whether there is 
evidence presented "of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required." Caluza, 7 Vet. App. at 507; Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996); See also Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).

In the instant case, the veteran maintains that service 
connection should be granted for his current skin condition 
which he asserts began while he was serving in Vietnam.  
While the veteran is certainly competent to describe his 
immediate symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Causative 
factors of a disease amount to a medical question; only a 
physician's opinion would be competent evidence.  Gowen v. 
Derwinski, 3 Vet.App. 286 (1992).

While the veteran was reported to have been treated in 
service for tinea pedis in 1972, psoriasis was not reported 
in any of the medical records until 1985.  Even if the 
condition for which he was treated by Dr. Kloss was 
psoriasis, the first showing of psoriasis would be in 1982, 
some eight years after active service.  It was in 1982 that 
the veteran related that the rash had been present for only 
several years.  While the veteran has indicated that he was 
told by a physician that the psoriasis is related to service, 
absent a statement from the physician, no competent medical 
authority has indicated that the veteran has psoriasis which 
is related to service.  As noted above, one of the 
requirements for making a claim well-grounded is that a 
current disability be shown and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.

The Board must conclude that the veteran's claim is not well 
grounded; accordingly, it must be denied.  Grottveit v. 
Brown, supra; Edenfield v. Brown, 8 Vet. App. 384 (1995), 
Grivois v. Brown, 6 Vet. App. 136 (1994).  The Board views 
its discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disability. Robinette v. Brown, 
supra.


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for psoriasis is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




